Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 1 of 17 PagelD #:876

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
MANUEL VON RIBBECK, )
) Case No. 19 C 1205
Plaintiff, )
) District Court Judge Pacold!
Vv. )
) Magistrate Judge Schenkier
CHRISTINE NEGRONI, )
)
Defendant. )

MEMORANDUM OPINON AND ORDER?

Plaintiff, Manuel Von Ribbeck, filed this defamation and interference with prospective
contractual relations lawsuit against defendant, Christine Negroni, in the Circuit Court of Cook
County, Illinois. The case was subsequently removed to federal court (doc. # 1). After plaintiff
filed a second amended complaint (“SAC”) (doc. # 24), defendant moved to dismiss pursuant to
Federal Rule of Civil Procedure 12(b)(2) and 12(b)(6), arguing that no general jurisdiction or
specific jurisdiction exists over her and that the SAC fails to state a claim on which relief may be
granted (doc. ## 29, 34). Defendant submitted her affidavit in support of the motion to dismiss
based on lack of personal jurisdiction (doc. # 34-5: Negroni Aff.).

Prior to responding to the motion to dismiss, plaintiff sought leave of court to conduct
jurisdictional discovery. After a meet and confer between the parties, Judge Blakey permitted
jurisdictional discovery in the form of a two-hour deposition of Ms. Negroni (doc. # 35: Order
5/21/19; doc. #40: Tr. 5/21/19). Ms. Negroni’s deposition took place on July 11, 2019 (doc. # 43-

2: Negroni Dep.). At a status hearing before Judge Blakey on July 17, 2019, the parties informed

 

1 On August 23, 2019, this matter was reassigned from District Judge Blakey to District Judge Pacold (doc. # 61).

? On October 17, 2019, this matter was referred to this Court for all discovery motions (doc. # 68).
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 2 of 17 PagelD #:876

the Court that Ms. Negroni’s deposition took place, that there were objections and instructions not
to answer at the deposition, and that plaintiff served document requests seeking what he asserted
was jurisdictional discovery (doc. # 45: Tr. 7/17/19). The district court admonished the parties to
meet and confer regarding the “discovery requests” and stated that if they were related to the
jurisdictional issue, the district court did not “have any problem with them” (/d.). The district court
also set a briefing schedule on any motion to compel deposition answers or motion to quash
discovery requests in the event the parties could not work out their disputes (doc. # 41: Order
7/17/19).

The subsequent meet and confer did not resolve the parties’ discovery disputes. Pending
before this Court are two discovery motions: (1) plaintiff's motion to compel answers to deposition
questions and memorandum in support (doc. # 51: Motion to Compel; doc. # 53: Memorandum in
support of Motion to Compel (“Pl. Memo.”)) and (2) defendant’s motion to quash the notice to
produce and memorandum in support (doc. # 42: Motion to Quash; doc. # 43: Memorandum in
support of Motion to Quash (“Def. Memo.”)). Defendant filed a response to the motion to compel
(doc. # 57: Response to Motion to Compel (“Def. Resp.”)) and plaintiff filed a response to the
motion to quash (doc. #55: Response to Motion to Quash (“P1. Resp.”)). For the following reasons
we grant in part and deny in part the motion to compel and we grant without prejudice the motion
to quash.

I.

We drew the following factual background from the SAC and Ms. Negroni’s affidavit in
support of her motion to dismiss. Mr. von Ribbeck is an attorney who is licensed to practice law
in Illinois and concentrates his law practice in aviation litigation (SAC {f 2, 3). Mr. von Ribbeck

currently represents families who lost relatives in the Lion Air Flight 610 crash that occurred in
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 3 of 17 PagelD #:876

Indonesia on October 29, 2018 (/d. J 4). Ms. Negroni is a blogger who specializes in aviation and
travel writing (SAC 4 5, 6). At issue in this case is a blog post entitled “Lion Air Lawyer Accused
of Sexual Assault in 2010” (the “Post”) that Ms. Negroni published on December 17, 2018 (doc.
# 24-1: Ex. 1 to SAC). Ms. Negroni is a Connecticut resident and has lived and worked there since
1993 (doc. # 34-5: Negroni Aff. ¥ 3).

According to the assertions in her affidavit, Ms. Negroni does not own or rent real estate
in Illinois and she has not resided in Illinois since 1993 (Negroni Aff. § 4). Since that time, she has
only occasionally passed through O’Hare International Airport en route to other destinations, and
she spent one three-day family vacation in Illinois Jd. | 5). Ms. Negroni states that she does not
conduct business in Illinois (Negroni Aff. J 6). Rather, she conducts her research and writing in
Connecticut, including the calling and emailing of sources for the Post (/d. § 7). Ms. Negroni does
not specifically market her blog, and did not specifically market the Post, in Illinois and does not
target Illinois residents (/d. J 9). She tweeted regarding the Post on December 17 and 18, 2018 and
included hashtags for Chicago and Jason Meisner, a Chicago Tribune reporter, in those tweets
because a Lion Air case was filed in Chicago and Mr. Meisner was “working” the story (/d. J§ 10,
11).

IL.

Ms. Negroni was deposed on July 11, 2019 in Connecticut and was represented by counsel.
After certain questions were asked of Ms. Negroni, her attorney “lodge[d] a continuing objection
to questions that go to general jurisdiction,” that were not “suit related” and invoked the

Connecticut Reporter’s Privilege* thus instructing Ms. Negroni not to answer numerous questions

 

3 In the deposition, the defendant’s objection simply cites to the “reporter’s privilege;” however, in her response to
the motion to compel, Ms. Negroni clarifies she is arguing that Connecticut’s reporter’s privilege applies, not Illinois’
reporter’s privilege (Def. Resp. at 7-8).
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 4 of 17 PagelD #:876

based on one or more of those objections (doc. # 43-2: Negroni Dep. at 9).* After that deposition,
plaintiff served a document request on defendant seeking information he claims is relevant to
personal jurisdiction.

II.

Plaintiff's motion to compel argues that Ms. Negroni was required to answer those
questions she refused to answer, claiming they address her contacts with the state of Illinois.
Defendant claims the questions were improper because they concerned general jurisdiction and
the deposition was limited to questions regarding specific jurisdiction, were not suit-related, or
were protected pursuant to the reporter’s privilege. Defendant’s overlapping motion to quash
likewise places in issue whether plaintiff is entitled to discovery regarding a theory of general
jurisdiction and whether certain information he seeks is privileged. We address each motion in
turn, starting with plaintiff's motion to compel.

IV.

When addressing a motion to dismiss under Rule 12(b){2), a court has both the discretion
to allow jurisdictional discovery and the authority to prescribe its limits. Duracell U.S. Operations,
Inc..v. JRS Ventures, Inc., No. 17 C 3166, 2018 WL 704686, *1 (N.D. IIL. Feb. 5, 2018) (collecting
cases). An instruction not to answer a deposition question is governed by Federal Rule Civil
Procedure 30(c)(2): “A person may instruct a deponent not to answer only when necessary to
preserve a privilege, to enforce a limitation ordered by the court, or to present a motion under Rule
30(d)(3).” A lawyer may not instruct a witness not to answer, and a witness may not decline to

answer a question, on any other basis. Redwood v. Dobson, 476 F.3d 462, 467-68 (7th Cir. 2007).

 

4 We refer to the docket number and the page that correlates to the docket number, not the actual deposition page
number. For example, here we refer to page 9 of docket number 43-2, which encompasses pages 29-32 of Ms.
Negroni’s deposition transcript.

4
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 5 of 17 PagelD #:876

Personal jurisdiction can be established by demonstrating either general jurisdiction or
specific jurisdiction. General jurisdiction exists when a party’s contact with the forum state is
“continuous and systematic.” Brook v. McCormley, 873 F.3d 549, 552 (7th Cir. 2017). “Specific
jurisdiction requires a defendant’s contacts with the forum State to be directly related to the
conduct pertaining to the claims asserted” and the focus of the inquiry is on “the relationship
among the defendant, the forum, and the litigation.” /d. (citations omitted). Unless Ms. Negroni
can show that the district judge barred any inquiry into general jurisdiction, she was required to
answer questions at her deposition on that theory of jurisdiction. Defendant has failed to show that
the district judge limited jurisdictional discovery to an inquiry into specific jurisdiction.

At the May 21st status hearing, the district judge permitted “jurisdictional discovery” in
the form of a two-hour deposition of Ms. Negroni (doc. # 35: Order 5/21/19; doc. # 40: Tr. 5/21/19
at 2, 3, 6, 7, 8). At no point during the status hearing did either party or the district judge utter the
words general or specific jurisdiction; rather, all that was discussed was “jurisdictional discovery.”
Additionally, in explaining his preference for a deposition instead of interrogatories to conduct the
jurisdictional discovery at issue, plaintiff argued that a deposition would be more efficient to ask
Ms. Negroni about the “stuff” she’s done for the Chicago Tribune, her not making substantial
income, and if she really “talks to people at Boeing on the phone” (Tr. 5/21/19 at 5). These types
of questions can fall under the “general” category of jurisdiction and are some of the same topics
to which defendant objected at the deposition.

Moreover, defendant did not seek a protective order to limit her deposition to topics related
solely to specific jurisdiction, which was a course she could have pursued under Rule 30(c)(2).
Rather, defendant now argues that plaintiff waived any assertion of general jurisdiction because

plaintiff did not allege it in the SAC. Defendant relies on RAR, Inc. v. Turner Diesel, Ltd., 107
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 6 of 17 PagelD #:876

F.3d 1272, 1277 (7th Cir. 1997), for its finding that because the plaintiff never alleged defendant
had “systematic contacts with Illinois,” the plaintiff waived any general jurisdiction argument
(Def. Resp. at 2, 6).

We find no waiver here. “A plaintiff need not specifically allege facts supporting
jurisdiction in her complaint.” Winston v. Martinair, Inc., No. 06 C 5130, 2007 WL 684113, *3
(N.D. Ill. Feb. 26, 2007). Plaintiff?s SAC alleges in part that jurisdiction over Ms. Negroni is proper
in Illinois because Ms. Negroni “otherwise engage[ed] in business in this State” (SAC { 25). The
SAC also mentions the Chicago Tribune article Ms. Negroni authored in April 2017 and her work
with other journalists in Chicago investigating plaintiff (SAC {J 21-23).

Defendant’s motion to dismiss discussed both general and specific jurisdiction.
Specifically, Ms. Negroni argued that she is not subject to the general jurisdiction of the Court
because she does not have “continuous and systematic” contact with Illinois (doc. # 34: Memo. In
Support of Motion to Dismiss at 8). Her affidavit in support also mentioned a freelance article she
wrote two years ago for the Chicago Tribune, her three-day family visit to Illinois three years ago,
and certain hashtags for Chicago and Mr. Meisner that she used in her tweets on December 17 and
18, 2018 about the Post (Negroni Aff. #9 4, 5, 10, 11). “[W]here a party injects an issue into a case,
there can be no legitimate objection to the opponent being able to take appropriate discovery to
ascertain the truth of the opponent’s allegations.” Duracell U.S. Operations, 2018 WL 704686, *4.
Plaintiff is entitled discovery to test defendant’s denial of continuous and systematic contacts in
Illinois.

Thus, we grant plaintiff's motion to compel insofar as defendant must answer the questions

that she was instructed not to answer based on a purported limit on jurisdictional discovery to
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 7 of 17 PagelD #:876

specific jurisdiction. To the extent any of these objections also raise the reporter’s privilege, that
will be addressed next along with defendant’s motion to quash.
V.

In her motion to quash plaintiff's request for production of documents, defendant argues
that: (1) the district court’s May 21st Order only granted leave to take a two-hour deposition, and
plaintiff improperly served the document requests without first seeking leave of court; (2) plaintiff
is not entitled to discovery relevant to general jurisdiction; and (3) the discovery sought violates
Connecticut’s statutory reporter’s privilege. For the reasons stated above, we reject the argument
that plaintiff is not entitled to seek discovery relevant to general jurisdiction. We address
defendant’s other two arguments below.

A.

Defendant argues that the document requests should be denied because in serving them,
plaintiff exceeded the scope of discovery permitted by the district court’s May 21st Order, which
authorized a two-hour deposition of Ms. Negroni. While defendant’s description of the May 21,
2019 Order is correct, she ignores the discussion at the July 17, 2019 status hearing regarding the
32 requests to produce served by plaintiff after the deposition of Ms. Negroni. At that hearing, the
district judge stated “[y]ou need to meet and confer regarding the discovery requests. If they’re
related to the jurisdictional issue, the Court doesn’t have any problem with them” (doc. # 45: Tr.
7/17/19 at 5-6). The district judge also set a briefing schedule for any motion to quash discovery
requests seeking information beyond that which is relevant to personal jurisdiction (/d. at 6). We
conclude that the district judge’s statement cannot be fairly read as limiting plaintiff to oral
discovery and foreclosing any written discovery directed to personal jurisdiction. Defendant’s

motion to quash plaintiff's production requests on this basis is denied.
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 8 of 17 PagelD #:876

B.

Defendant next argues that certain of the document requests and deposition questions
“invade her reporter’s privilege,” and that we should apply Connecticut’s statutory reporter’s
privilege to this matter pursuant to the doctrine of dépecage because Connecticut’s privilege is
purportedly “broader than in Illinois” (Def. Memo. at 7; Def. Resp. at 7-8).° Plaintiff insists that
Illinois law applies, but he offers no analysis as to why this is so; instead, he merely quotes the
Restatement (Second) of Conflict of Laws (PI. Resp. at 8).

Both Illinois and Connecticut have enacted what are generally known as shield laws — laws
recognizing a reporter’s privilege. 735 ILCS 5/8-901, ef seg.; Conn. Gen. Stat. § 52-146t. In
Illinois, “[n]o court may compel any person to disclose the source of any information obtained by
a reporter except as provided in Part 9 of Article VIII of this Act.” 735 ILCS 5/8-901. A source is
defined as “the person or means from or through which the news or information was obtained.”
735 ILCS 5/8-902(c). A reporter in Illinois is “any person regularly engaged in the business of
collecting, writing or editing news for publication through a news medium ... and includes any
person who was a reporter at the time the information sought was procured or obtained.” 735 ILCS
5/8-902(a). News medium is defined in part as “any newspaper or other periodical issued at regular
intervals whether in print or electronic format and having a general circulation; a news service
whether in print or electronic format.” 735 ILCS 5/8-902(b).

Connecticut’s statute provides “protection from compelled disclosure of information
obtained by news media,” and defines news media as “[a]ny newspaper, magazine or other

periodical, ... that disseminates information to the public, whether by print, broadcast, ...

 

> The doctrine of dépecage is followed by Illinois and “refers to the process of cutting up a case into individual issues,
each subject to a separate choice-of-law analysis.” Chi v. Loyola Univ. Med. Ctr., 787 F. Supp. 2d 797, 801 (N.D. IIL
2011) (citation omitted).
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 9 of 17 PagelD #:876

electronic or any other means or medium.” Conn. Gen. Stat. § 52-146t(a)(2). Connecticut’s
reporter privilege extends to “any information obtained or received, whether or not in confidence,
by the news media in its capacity in gathering, receiving or processing information for potential
communication to the public, or the identity of the source of any such information.” Conn. Gen.
Stat. § 52-146t(b).

It appears that there is a true conflict between Connecticut and Illinois statutes concerning
reporter’s privilege — but in a strange twist, the Illinois law that plaintiff asks us to apply is actually
more favorable to defendant than Connecticut shield law that defendant asks us to apply.
Defendant argues that she falls under the umbrella of Connecticut’s reporter privilege’s “news
media” definition because she is a “blogger” who disseminates information to the public on a
routine basis by posting her Flying Lessons blog at least once a month for the past decade (Def.
Memo. at 8). However, what defendant fails to recognize is that under the Connecticut statute
““[nlews media’ does not include internet blog sites.” State v. Buhl, No. S200ONCR101274788, 2012
WL 4902683, *7 fn 5 (Conn. Super. Ct. Sept. 25, 2012) (reversed in part and affirmed in part on
other grounds) (citing 49 S.Proc., Pt. 11, 2006 Sess., p. 3282, remarks of Senator McDonald).
Therefore, as a self-proclaimed “blogger,” Ms. Negroni would not be protected as a member of
the “news media” in Connecticut for purposes of her Post.

By contrast, if Illinois law applies to this issue, a blogger like Ms. Negroni can be protected
by Illinois’ reporter’s privilege. While technology often outpaces the law, at least one Illinois.court
has extended the reporter’s privilege to a blogger. Johns-Byrne Co. v. Technobuffalo LLC, No.
2011 L 009161, 2012 WL 7746968, *4 (IIL. Cir. Ct. July 13, 2012) (Mot. Recons. Granted); see
also Simon v. Northwestern Univ., No. 15 C 1433, 2017 WL 1197097, *4 (N.D. Ill. Mar. 31, 2017)

(recognizing that Johns-Byrne has interpreted “reporter” to include certain bloggers but not
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 10 of 17 PagelD #:876

reaching this issue). We follow the rationale set out in Johns-Byrne, that in the “absence of a clear,
legislative intent” to the contrary, blogs containing content acquired from actual news gathering
activity — the gathering and dissemination of information to the public — “cannot be excluded as a
‘news medium’ within the meaning of the Act.” 2012 WL 7746968, *4.

Thus, because there exists a true conflict between the Connecticut and Illinois shield laws,
to determine which law applies in this diversity case, we apply the choice-of-law rules of Illinois,
the state in which this Court sits. Malone v, Corr. Corp. of Am., 553 F.3d 540, 543 (7th Cir. 2009).
Illinois courts apply the “most significant contacts” test in resolving conflicts of law. Auto-Owners
Ins. Co. v. Websolv Computing, Inc., 580 F.3d 543, 547 (7th Cir. 2009). To determine which “state
has the strongest relationship with the occurrence and the parties, the Court looks to four factors:
(1) where the injury occurred; (2) where the injury-causing conduct occurred; (3) the domicile of
the parties; and (4) where the relationship of the parties is centered.” Chi v. Loyola Univ. Med.
Ctr., 787 F. Supp. 2d 797, 801 (N.D. Ill. 2011) (internal quotations and citations omitted). We then
must weigh the contacts in light of the general principles outlined in the Restatement (Second) of
Conflict of Laws, section 6. Jd. In applying these factors, we are mindful that in “defamation cases,
the plaintiff's home state often has the most ‘significant relationship’ because that location is
where the plaintiff suffers the most reputational harm.” Board of Forensic Doc. Exam’rs, Inc. v.
American Bar Ass'n, 922 F.3d 827, 831 (7th Cir. 2019). Accordingly, the Seventh Circuit has
recognized that in a tort matter such as this case asserting claims of defamation and tortious
interference, “the law of the place of injury controls unless Illinois has a more significant
relationship with the occurrence and with the parties.” See also Tanner v. Jupiter Realty Corp.,

433 F.3d 913, 916 (7th Cir. 2006) (citations omitted).

10
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 11 of 17 PagelD #:876

Here, Mr. von Ribbeck alleges that he was injured in Illinois. The alleged injury-causing
conduct (the writing and dissemination of the blog Post) occurred in Connecticut. Mr. von Ribbeck
is domiciled in Illinois while Ms. Negroni is domiciled in Connecticut. The parties’ relationship
does not have a center as no interaction between the two is alleged. The weight of these factors
favor application of Illinois law; defendant has failed to show that Connecticut’s relationship with
this case is strong enough to rebut the presumption in favor of applying the law of Illinois, the
place of the alleged injury. See Chi, 787 F. Supp. 2d at 802.

While the Restatement identifies certain situations where place of injury is less important
— where the place of injury is fortuitous, or the defendant had little or no reason to foresee the act
would result in injury in the particular state — this is not one of those situations. See Chi, 787 F.
Supp. 2d at 802. Defendant claims she believed plaintiff no longer lived in Illinois; however, she
included hashtags for Chicago and Mr. Meisner in her December 17 and 18, 2018 tweets about the
Post (Negroni Aff. J] 9-10). Ms. Negroni also averred that she included the “#chicago” in those
tweets because “at least one Lion Air case had already been filed in Chicago, and [she] believed
others would likely be filed in Chicago” (dd. J 11). Similarly, Ms. Negroni stated that she included
the hashtag for Mr. Meisner as a “newspaper reporter working the story” (/d. J 12). In these
circumstances, she could reasonably foresee that the Post could result in the alleged injury to
plainitff in Illinois. We agree with plaintiff that Illinois law should be applied with respect to the
reporter’s privilege.

1.
We next consider whether Ms. Negroni is a “reporter” and whether her blog constitutes a

“news medium” under Illinois’ reporter’s privilege statute. 735 ILCS 5/8-902(a) and (b). If so,

11
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 12 of 17 PagelD #:876

then in any deposition questioning or document requests seeking disclosure of the “source” of her
work as a reporter, the privilege would apply unless it has been waived.

A reporter is “any person regularly engaged in the business of collecting, writing or editing
news for publication through a news medium.” 735 ILCS 5/8-902(a). Without contradiction, Ms.
Negroni generally describes herself as a writer, journalist, broadcaster and speaker (Negroni Dep.
at 16) who “writes about aviation news and events around the world” (Negroni Aff. ¥ 9). We
therefore find that she is a “reporter” under Illinois’ shield law. Next, as discussed above and in
accordance with Johns-Byrne Co., we find that Ms. Negroni’s blog constitutes a “news medium”
that is “issued at regular intervals” in “electronic format.” 735 ILCS 5/8-902(b); Johns-Byrne Co.,
No. 2011 L 009161, 2012 WL 7746968, *4. Therefore, Ms. Negroni, the Post and her blog Flying
Lessons are covered by Illinois’ reporter’s privilege for purposes of the motions before us.

Next, we consider whether there has been a divestiture of the privilege pursuant to Section
8-907(2) of the statute. The Act not only protects the identities of sources but also the “means from
or through which the news or information was obtained.” Kelley v. Lempesis, No. 13 C 4922, 2015
WL 4910952, *2 (N.D. Ill. Aug. 17, 2015) quoting 735 ILCS 5/8-902(c). ““[A] reporter’s resource
materials’ are equally as deserving of protection as the identities of ‘confidential informants.””
Kelley, 2015 WL 4910952, *2, 3 (holding video outtakes qualify for protection under the reporter’s
privilege act). That said, Section 8-907(2) empowers a court divest a reporter of the privilege if
“all other available sources of information have been exhausted and ... in libel or slander cases,
the plaintiffs need for disclosure of the information sought outweighs the public interest in
protecting the confidentiality of sources of information used by a reporter as part of the news
gathering process.” 735 ILCS 5/8-907(2). Here, plaintiff does not allege, much less show, that he

has exhausted all other available sources of information, and that his need for disclosure on the

12
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 13 of 17 PagelD #:876

question of personal jurisdiction “outweighs the public interest in protecting the confidentiality of
sources of information used by a reporter as part of the news gathering process.” 735 ILCS 5/8-
907. We therefore find no basis at this time to find a divestiture of the privilege.®

Plaintiff argues, without reference to Section 8-907, that defendant has waived the
reporter’s privilege by putting her “Illinois work contacts at issue” (Pl. Resp. at 9). While Section
8-907 states that “divestiture of the privilege ... shall be granted only” under the limited
circumstances described above, 735 ILCS 5/8-907 (emphasis added), the statute is silent on the
question of whether a reporter may waive the privilege by her conduct and the case law addressing
the question is sparse. In People ex rel. Scott v. Silverstein, 412 N.E.2d 692, 696 (III. App. 1980),
rev'd on other grounds, 429 N.E.2d 483 (1981), the court explained that waiver should be narrowly
applied: “to find that [newspaper reporter] waived his privilege, simply because he revealed some
of his sources to the Special Assistant Attorney General, would defeat the express purpose of this
legislation.” 412 N.E.2d at 696. See also Simon v. Northwestern Univ., 321 F.R.D. 328, 332 (N.D.
Il]. 2017) (stating that “the only guidance the Silverstein court provided on what does constitute
waiver is the statement that a reporter arguably waives the privilege when she acts outside of the
scope of a reporter and assumes the duties of an investigator.”). Giving a narrow scope to waiver
is consistent with the underlying purpose of the Illinois statute: to advance “a paramount public
interest in the maintenance of a vigorous, aggressive and independent press ...” Silverstein, 412
N.E. 2d at 693.

In this case, Ms. Negroni attested that she “conduct[s] her research and writing in
Connecticut,” she does “not conduct business in the State of Illinois,” she is engaged in “calling

and emailing sources for the Post from Connecticut,” she does “not specifically target Illinois

 

® We express no view as to whether — whether in this district or elsewhere — there would be a basis to divest Ms.
Negroni of the Illinois privilege in connection with the litigation on the merits of plaintiff's tort claims.

13
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 14 of 17 PagelD #:876

residents with the blog (or the Post)” and her explanation for including hashtags for Chicago and
Mr. Meisner in her tweets (Negroni Aff. [ 6, 7, 9-12). Therefore, while Ms. Negroni may have
put “at issue” whether she engaged in communications as a “reporter” in Illinois, she did not put
“at issue” the sources or information she obtained in those communications. Thus, the privilege
was not waived.’

Cc.

Having found that the Illinois reporter’s privilege applies and that it has not been divested
or waived, we consider in turn the request by plaintiff to compel answers to certain deposition
questions and defendant’s motion to quash the document requests.

1.

We begin with the instructions not to answer at the deposition. We consider four categories
of questions that are in dispute.

First, plaintiff seeks to compel Ms. Negroni to disclose whether she spoke to,
communicated with, or physically visited representatives from such entities as United Airlines,
Boeing or anyone else in Illinois (Pl. Memo. at 9-10). Plaintiff states that he is not seeking the
“disclosure of any particular information, the identity of a source or the content of a
communication,” but only seeks information that would show “Ms. Negroni’s contacts with

Illinois” (/d. at 11). We agree that answers to these general questions do not invade the privilege.

 

7 In Pinkard v. Johnson, 118 F.R.D, 517, 523 (M.D. Ala. 1987), the court found that the reporter (a non- party)
voluntarily submitted to a taped interview concerning the conversation he had with the defendant, and through this
action, the reporter waived his qualified reporter privilege with regard to that specific conversation. “A reporter is not
free to give a swom statement to a litigant, and later invoke the qualified reporter privilege to keep this information
from the Court.” Pinkard, 118 F.R.D. at 523. The Pinkard court, however, limited its finding of waiver “only as to
matters relating to the conversation” the reporter had with the defendant during a limited time frame. Jd. Therefore,
the parties were entitled to depose the reporter about the substance of the conversation about which he submitted the
signed affidavit. Id. In doing so, the Pinkard court rejected defendants’ request to license a “fishing expedition” into
the records, notes, and mental processes of the reporter. /d. at 522. Pinkard provides no sound basis for the scope of
waiver plaintiff seeks.

14
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 15 of 17 PagelD #:876

Therefore, Ms. Negroni must answer general questions concerning whether she has had contacts
with persons or companies in Illinois, but may decline to disclose the identity of any source(s) who
may have provided her with the information or the content of that information.®

Second, plaintiff asks us to order defendant to answer whether she received payment for
“subjects written on her blog” (Pl. Memo. at 11). This question does not seek privileged
information, and is relevant to Ms. Negroni’s business contacts with Illinois. Plaintiff seeks to
compel Ms. Negroni to answer questions concerning the “payment arrangements” for the Chicago
Tribune article she wrote that is referenced in her affidavit (Id.). Ms. Negroni already admitted that
she was paid for the Chicago Tribune article; thus, defendant can testify further concerning the
billing and payment arrangements for that article.

Third, plaintiff seeks answers to questions concerning whether Ms. Negroni accessed the
Illinois ARDC website for purposes of writing about Monica Kelly, the sister of Mr. von Ribbeck
(P!. Memo. at 12; Negroni Dep. at 23, 25). We note that at other portions in her deposition, Ms.
Negroni freely admitted to visiting the ARDC website regarding her writing about Ms. Kelly
(Negroni Dep. at 24, 29).? In addition, Ms. Negroni freely disclosed that she accessed government
websites as part of her research as a blogger (Negroni Dep. at 20). Ms. Negroni cannot selectively

assert that whether she accessed a particular website is privileged in one instance when she

 

* Plaintiff argues that the privilege does not apply with respect to sources to whom Ms. Negroni sent communications
(Pl. Memo. at 11). We do not read the privilege as that limited, as plaintiff's position fails to account for the natural
back-and-forth between a reporter and a potential source of information. Ms. Negroni must testify as to whether she
had communications with Illinois based individuals, but not the identity of the individual(s) or the content discussed.

° At page 86 of the deposition, defendant questioned Ms. Negroni if she had visited the ARDC website concerning
Ms. Kelly (Negroni Dep. at 23). At page 94 of the deposition, defendant questioned Ms. Negroni if she went on the
ARDC website to “check on” Ms. Kelly in 2017 (/d. at 25). At both instances, defendant’s counsel objected as to
scope and instructed Ms. Negroni not to answer. However, at pages 91 and 110-11, Ms. Negroni admitted that she
visited the ARDC website to investigate Ms. Kelly in both 2017 and 2018 (/d. at 24, 29).

15
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 16 of 17 PagelD #:876

revealed her access in another. Therefore, to the extent the questions regarding Ms. Kelly and
defendant’s access of the ARDC website were not answered, Ms. Negroni shall answer them.

Fourth, plaintiff seeks to compel Ms. Negroni to identify the lawyers located in Chicago
with whom defendant had spoken about aviation accidents (P1. Memo. at 12). Ms. Negroni
admitted she had spoken with lawyers in Illinois in connection with her work over the last five
years, but now plaintiff wants the names of those attorneys as well (/d.). Plaintiff also asked
defendant if she had spoken to two specific attorneys and anyone from a specific law firm (/d.).
Defendant refused to answer citing the reporter’s privilege (/d.). As we explained above, disclosure
of the identity of specific lawyers or sources would reveal Ms. Negroni’s sources. Plaintiff can ask
if she communicated with any Illinois attorneys, but under the Illinois reporter’s privilege Ms.
Negroni may decline to disclose their identity or the content of what information she may have
obtained from them.

2.

We turn to defendant’s motion to quash the request for production based on privilege.
Defendant contends it is “plainly obvious that the information called for in virtually every
document request invades the reporter’s privilege” (Def. Memo. at 8). We could order Ms. Negroni
to answer the requests to produce and make any objections she deems proper to specific requests.
However, plaintiff stated that he only served the document requests because of the failure to obtain
information at the deposition (Def. Resp. at 2). In these circumstances, we conclude the better
course of action is to grant the motion to quash without prejudice, allow for the parties to complete
the deposition consistent with this opinion, and for plaintiff to then revisit the need for the requests
for production in light of this opinion on the scope of privilege — mindful that he may not at this

time seek discovery as to the content or source of communications.

16
Case: 1:19-cv-01205 Document #: 75 Filed: 12/18/19 Page 17 of 17 PagelD #:876

CONCLUSION

For the foregoing reasons, plaintiff's motion to compel (doc. #51) is granted in part and
denied in part and defendant’s motion to quash (doc. #42) is granted without prejudice. To sum
up, the jurisdictional discovery is not limited to questions of specific jurisdiction, but rather
extends to general jurisdiction as well. Illinois law controls the question of privilege here, and thus
the Illinois’ reporter’s privilege is applicable to Ms. Negroni.

The reconvened deposition of Ms. Negroni is to be completed by January 10, 2020, may
be taken remotely, is limited to one hour in length and is limited to those areas of questioning we
have allowed with reasonable follow-up. Plaintiff is directed to serve requests to produce, if any,
within 14 days of the conclusion of Ms. Negroni’s reconvened deposition. This matter is set for
status on January 29, 2020 at 9:00 a.m.

ENTER:

SIDNEY? SCHENKIER
United States Magistrate Judge

DATED: December 18, 2019

17
